Case 8:19-cv-00423-WFJ-SPF Document 11 Filed 04/10/19 Page 1 of 2 PageID 465


                        UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

CHRISTOPHER MARK PARIS, and,
OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC

      Plaintiffs,                                                Case No. 8:19-cv-00423
vs.

WILLIAM LEVINSON,
LEVINSON PRODUCTIVITY
SYSTEM, PC, a Pennsylvania
Corporation, MARC TIMOTHY
SMITH, individually, and d/b/a
CAYMAN BUSINESS SYSTEMS,
 GUBERMAN PMC, a Connecticut
Corporation, DARYL GUBERMAN,
an individual, DONAL LABELLE, an
individual

      Defendants.
_________________________________________
                    CERTIFICATE OF INTERESTED PERSONS AND
                      CORPORATE DISCLOSURE STATEMENT

      I HEREBY DISCLOSE the following pursuant to this Court’s interested persons order:

      1. The name of each person, attorney, association of persons, firm, law firm, partnership,
         and corporation that has or may have an interest in the outcome of this action –
         including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded
         companies that own 10% or more of a party’s stock, and all other identifiable legal
         entities related to any party in this case.

          William Levinson as owner of Levinson Productivity System, P.C.

      2. The name of every other entity whose publicly-traded stock, equity, or debt may be
         substantially affected by the outcome of the proceedings;

          None.

      3. The name of every other entity which is likely to be an active participant in the
         proceedings, including the debtor and members of the creditors’ committee (or twenty
         largest unsecured creditors in bankruptcy cases:

          None.
Case 8:19-cv-00423-WFJ-SPF Document 11 Filed 04/10/19 Page 2 of 2 PageID 466


       4. The name of each victim (individual or corporate) of civil and criminal conduct alleged
          to be wrongful, including every person who may be entitled to restitution:

           None.


            I HEREBY CERTIFY that, except as disclosed above, I am unaware of any actual or
potential conflict of interest involving the district judge and magistrate judge assigned to this case
and will immediately notify the Court in writing on learning of any such conflict.


                                 CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that a true and correct copy of the foregoing has been
electronically filed using the Florida Middle District CM/ECF filing portal to Glen H. Shrayer,
Esq., ghs@shrayerlaw.com Shrayer Law Firm, LLC, 912 South Andrews Avenue, Fort
Lauderdale, FL 33316 on this 10th day of April, 2019.



                                               BAUMANN, GANT & KEELEY, P.A.
                                               Attorneys for Defendant,
                                               William Levinson
                                               1000 N. Ashley Drive, Suite 270
                                               Tampa, FL 33602
                                               (813) 252-5353 phone
                                               (813) 252-6097 fax

                                               BY:    /s/ Amara B. Rodriguez
                                                      MATTHEW D. MILLER
                                                      FLA BAR NO.: 177547
                                                      AMARA B. RODRIGUEZ
                                                      FLA BAR NO.: 1011232
